Citation Nr: 1453831	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  13-10 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left knee condition.

2.  Entitlement to service connection for a right knee condition.

3.  Entitlement to service connection for a left shoulder condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1945 to November 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

When this matter was previously before the Board in June 2014, it was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's left knee status post total replacement had its onset in service.

2.  The Veteran's right knee severe osteoarthritis with failed total knee replacement had its onset in service.

3.  The Veteran's residuals of left total shoulder replacement had its onset in service.


CONCLUSIONS OF LAW

1.  The Veteran's left knee status post total replacement was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The Veteran's right knee severe osteoarthritis was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

3.  The Veteran's residuals of left total shoulder replacement was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The available service treatment records show that on his February 1945 entrance examination, the Veteran reported rheumatic left knee; however, the examiner determined there were "no findings" of this diagnosis.  As such, the Veteran was sound at service entry as to his left knee.  While some service records are available; in February 2009, the National Personnel Records Center (NPRC) indicated that the remainder of the Veteran's service treatment records were destroyed in a fire and were therefore unavailable.  

When there is evidence that a Veteran's service treatment records have been lost or destroyed, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant in developing a claim, and to explain its findings and conclusions.  Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).

The Veteran contends that he injured his left knee, right knee and left shoulder when the ship on which he was serving went through a typhoon in October 1946.  He asserted that he has suffered pain since service.  

The September 2011 VA examination showed a diagnosis of left knee status post total replacement with residual scar due to arthritis and noted that the Veteran had left knee surgery in 1950, 1955, and 1968.  The September 2011 VA examiner also diagnosed right knee severe osteoarthritis with failed total knee replacement and noted that the Veteran had right knee surgery in 1982 and 1996.  Post-service private treatment records from Columbus Orthopedic and Sports Medicine Clinic show that the Veteran had a left total shoulder replacement in June 2009 due to severe osteoarthritis.

The Board acknowledges that the September 2011 VA examination and July 2014 addendum opinion provided negative nexus opinions.  However, the Board finds that the Veteran is competent to report symptoms since service and that his account of having pain since service is credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Given the Veteran's credible lay statements concerning his symptoms since service and current diagnoses, the Board finds that the evidence is at least in equipoise as to whether the Veteran's left knee, right knee, and shoulder disabilities are related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for her left knee disability.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for left knee status post total replacement is granted.

Service connection for right knee severe osteoarthritis with failed total knee replacement is granted.

Service connection for residuals of left total shoulder replacement is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


